Citation Nr: 0000787	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-32 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for contact dermatitis 
of the right arm and folliculitis of the face.

2.  Entitlement to service connection for prostatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to April 
1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) from an October 1996 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for disabilities which 
included contact dermatitis of the right forearm and 
folliculitis of the face; prostatitis, herpes and shin 
splints.  In July 1997, the veteran filed a Notice of 
Disagreement as to those four issues and a Statement of the 
Case was issued in July 1997.  A substantive appeal was filed 
in October 1997.

Subsequently, by rating action of April 1999, the RO denied 
the claims of entitlement to service connection for contact 
dermatitis of the of the right forearm and folliculitis of 
the face, and for prostatitis, determining that they were not 
well grounded.  However, the RO granted service connected for 
herpes and for shin splints, each of which was assigned a 
noncompensable evaluation.  A review of the claim folder does 
not reveal that a Notice of Disagreement has been filed 
relative to the noncompensable ratings assigned for herpes 
and shin splints by the RO in the April 1999 rating decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability].  Accordingly, only issues of entitlement to 
service connection for contact dermatitis of the right arm 
and folliculitis of the face, and for prostatitis are before 
the Board for appellate consideration at this time.  

In his March 1996 substantive appeal, the veteran indicated 
that he wished to be scheduled for a Board or RO hearing.  A 
RO hearing was scheduled for December 1997; however, the 
veteran did not appear for that hearing.  In correspondence 
from the RO dated in December 1999, the veteran was given the 
opportunity to submit additional evidence and/or request a 
hearing.  However, no response from the veteran was received. 
Accordingly, the case is ready for appellate review.

FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that the veteran has a current skin condition 
diagnosed either as contact dermatitis of the right forearm 
or folliculitis of the face.

2.  There is no competent medical evidence of record 
demonstrating that the veteran has a current diagnosis of 
prostatitis or any other prostate condition.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for contact 
dermatitis of the right arm and folliculitis of the face.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for prostatitis.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
contact dermatitis of the right arm and folliculitis of the 
face, and prostatitis.  Given that the law and regulations 
pertaining to the claims are the same, they will be discussed 
together.  


Relevant Law and Regulations

Service Connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Well grounded claims

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the veteran in the development of his claims does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for a claim to be well-grounded, the record must 
contain three types of competent evidence: (1) evidence of 
the current disability, usually shown by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service, shown by lay or medical evidence; and (3) 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is generally required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

Factual Background

Service medical records showed that in January 1977, the 
veteran was seen for complaints of shaving irritation and 
small red papules on the chin and neck for which an 
assessment of folliculitis was made.  A February 1977 entry 
indicated that the folliculitis had resolved.  In May 1977, 
the veteran was seen for complaints of a boggy prostate and 
an impression of urethroprostatitis was made.  A diagnosis of 
prostatitis was made in July 1977.  Prostatitis was still 
shown in records dated in December 1977.  The veteran was 
treated again for folliculitis in January 1978.  In February 
1978, he was treated for prostatitis.  Complaints of 
irritation of the face after shaving were shown in a June 
1978 record.  An impression of resolving pseudo-folliculitis 
barbae was made in June 1978.  The service medical records 
also showed that in March 1980, the veteran was treated for 
urethritis.  

Upon re-enlistment examination conducted in January 1986, 
there were no abnormalities of the skin, aside from a scar, 
or of the anus and rectum noted.  In April 1990, the veteran 
was treated for a rash on the elbows and right leg which was 
diagnosed as allergic dermatitis.  In April 1991, the veteran 
was treated for probable prostatitis.  Upon medical board 
evaluation conducted in October 1991, again there were no 
abnormalities of the skin, aside from a tattoo, or of the 
anus and rectum noted.  In July 1994, the veteran was treated 
for right forearm itching which had started two days 
previously.  He indicated that he had experienced this on and 
off for years but only in the hot months.  Upon retirement 
examination conducted in January 1996, an evaluation of the 
anus and rectum was normal to digital examination.  An 
evaluation of the skin was abnormal due to an erythematous 
patch on the right ankle.

Post-service, a VA genitourinary examination was conducted in 
October 1997.  The veteran reported that he did not have any 
particular genitourinary problems, but mentioned that he had 
been treated for an enlarged and possibly inflamed prostate 
in 1979.  The report indicated that the prostate condition 
had been treated with medication and had cleared up and did 
not recur thereafter.  It was noted that the veteran had no 
particular irritative urinary symptoms.  The examiner stated 
that there was no evidence of testicular enlargement, 
tenderness or other abnormality and that the veteran had no 
difficulties with erections or ejaculations.  Physical 
examination revealed that the prostate was normal in size, 
shape and consistency.   The examiner concluded that there 
was no significant urologic abnormality.

A VA dermatology examination was conducted in October 1997.  
The veteran gave a 7 year history of severe itching of the 
right arm which occurred only during the hot months.  He 
indicated that Zostrix creme had been prescribed in May 1997 
which afforded him considerable relief.  The veteran also 
reported that he had developed folliculitis of the beard area 
in 1976.  He indicated that he currently had a beard which he 
could shave about once a month, without recurrence.  An 
examination of the right arm was normal in appearance and the 
skin in the beard area was normal.  Diagnoses of undiagnosed 
pruritus  of the right arm and a history of folliculitis of 
the beard were made.   

By rating action of April 1999, the claims of entitlement to 
service connection for contact dermatitis of the right arm 
and folliculitis of the face and prostatitis were denied 
because the RO determined that they were not well grounded.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Contact dermatitis of the right arm and folliculitis of the 
face

With respect to the disability claimed as contact dermatitis 
of the right arm and folliculitis of the face, the veteran 
was treated for folliculitis of the face during service in 
1977 and 1978, and in July 1994 when he was treated for a 
rash of the right forearm.  Thus, the second prong of the 
Caluza analysis, in-service incurrence,  has arguably been 
satisfied.  Accordingly, the pertinent inquiries are whether 
the evidence also establishes that the veteran has a current 
skin disorder and if so, whether the evidence establishes a 
nexus between the skin disorders which were treated during 
service and a current skin disorder.


During the VA physical examination which was conducted in 
October 1997 the right arm was normal in appearance and the 
skin in the beard area was normal.  Diagnoses of undiagnosed 
pruritus of the right arm and a history of folliculitis of 
the beard were made.  Essentially, no physical disability was 
shown at that time.  

In Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the 
Court held that the failure to demonstrate that a disability 
is currently manifested constitutes failure to present a 
plausible or well-grounded claim.  As indicated during the VA 
examination, there is no current clinical evidence of contact 
dermatitis of the arm.  Mere itching in and of itself without 
an accompanying clinical diagnosis is not representative of a 
disease or disability.  A diagnosis of "undiagnosed" 
pruritus of the right arm definitionally indicates that a 
clinical diagnosis of a skin disorder of the arm was not made 
upon VA examination conducted in 1997. 

The Board is cognizant that the Court of Appeals for Veterans 
Claims (Court) has held that when the pertinent disorder is 
subject to fluctuations, the VA's duty to assist includes an 
adequate examination conducted during an active stage of the 
disorder.  See Ardison v. Brown, 6 Vet. App 405 (1994).  
However, in this case, even if the Board were to concede the 
presence of a current skin condition of the right arm, the 
claim would fail to be well grounded as the evidence of 
record does not include a competent medical opinion linking a 
currently diagnosed skin condition to service.  The Court has 
held that where the issue involves medical causation, 
competent medical evidence which indicates that the claim is 
plausible or possible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  As is the case here, in the absence of such 
evidence, the claim fails to be well grounded, and therefore 
VA is under no duty to assist in providing another VA 
examination to be conducted during an active stage of the 
claimed skin disorder.

As for the folliculitis of the beard, in the medical history 
provided by the veteran in 1997, he essentially reported that 
the condition had resolved.  Continuity and chronicity of 
this condition since the condition was treated in 1977 and 
1978 during service has not shown, and as indicated there is 
no evidence of current disability.

As noted above, one element of a well-grounded claim is a 
presently-existing disability stemming from the disease or 
injury alleged to have begun in or been aggravated by 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Absent evidence of a current disability, the claim is not 
well grounded.

The evidence presented does not establish that the veteran 
has a current clinically diagnosed skin disorder 
characterized as contact dermatitis of the right arm or 
folliculitis of the face.  In advancing his claim, the 
veteran essentially contends that he has a current skin 
disorder.  However, as a lay person, the veteran is not 
competent to render a medical opinion in this regard. Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. 
App. 14, 16 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  In this case, no competent medical evidence of 
the current existence of the claimed skin disorder has been 
presented.  Where the determinative issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  Consequently, 
the Board concludes that the claim of entitlement to service 
connection for a disability claimed as contact dermatitis of 
the right arm and folliculitis of the face is not well-
grounded and must be denied.

Prostatitis

As is noted above, it is the veteran's predicate obligation 
to submit a well-grounded claim.  In order for the claim to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); See Watai v. Brown, 9 Vet. App. 441, 443 
(1996).

With respect to the claimed prostatitis, the service medical 
records did document that the veteran was treated for 
prostatitis in 1977 and 1978 and again in April 1991. Thus, 
the second prong of the Caluza analysis has been satisfied.  
Accordingly, the pertinent inquiries are whether the evidence 
also establishes that the veteran has a current prostate 
condition and if so, whether the evidence establishes a nexus 
between the prostate condition which was treated during 
service and a current prostate condition.

During a October 1997 VA genitourinary examination, the 
veteran stated that he did not have any specific 
genitourinary problems, but mentioned that he had been 
treated for an enlarged and possibly inflamed prostate in 
1979.  The report indicated that the prostate condition as 
treated with medication and cleared up and did not recur 
thereafter.  The examiner stated that there had been no 
testicular enlargement, tenderness or other abnormality and 
that the veteran had no difficulties with erections or 
ejaculations.  Physical examination revealed that the 
prostate was normal in size, shape and consistency.  The 
examiner concluded that there was no significant urologic 
abnormality.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.

Thus, although the veteran received treatment for prostatitis 
in 1977, 1978 and 1991 there has been no indication of a 
recurrence of that condition since 1991.  There was no 
evidence of any prostate problems upon the veteran's 
retirement from service in 1996 and the record does not 
include any post service clinical evidence revealing 
complaints, treatment or a diagnosis of any prostate problem.  

In summary, there is no current clinical evidence of 
prostatitis or any other disorder of the prostate; there is 
only a history of that condition.  The veteran does not have 
any current clinical complaints or symptoms related to the 
prostate.  Consequently, the Board concludes that the claim 
of entitlement to service connection for a disability claimed 
as prostatitis is not well-grounded and must be denied.  See 
Rabideau, supra.


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for contact dermatitis of the right arm 
and folliculitis of the face is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for prostatitis is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  "Pruritus is 'localized or generalized itching due to irritation of sensory nerve endings from organic or 
psychogenic causes' . . . Webster's Medical Desk Dictionary 583."  Stephens v. Principi, 3 Vet. App. 513, 
514 (1992).
  The Board is of course cognizant of the law and regulations pertaining to undiagnosed illnesses in Persian 
Gulf veterans.  See 38 U.S.C.A. § 1117 (west 1991 and Supp. 1998); 38 C.F.R. § 3.317 (1999).  In this case, 
there is no evidence that the veteran served in the Persian Gulf, and he does not so contend.  The VA 
examination did not mention Persian Gulf service, and it appears that the examiner did not have such in mind 
when he used the term "undiagnosed".

